Citation Nr: 1754495	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of a facial injury, to include scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Following the submission of a March 2016 substantive appeal, the Veteran requested a hearing before the Board.  In October 2017, the Veteran was scheduled for a hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause of this absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the residuals of his facial injury are more severe than the currently assigned disability rating indicates.  See January 2013 Notice of Disagreement.  The Veteran was last afforded a VA examination in April 2008, more than 9 years ago.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected facial injury residuals, to include scarring, a more contemporaneous examination is warranted. Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
In addition, on remand, VA should ask the Veteran to clarify where and when he received treatment for the residuals of his facial injury and arrange to obtain any identified treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and return such in order to obtain any outstanding relevant private treatment records with respect to his claim.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his residuals of a facial injury, to include scarring.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

All manifestations of and functional impairments attributable to the Veteran's residuals of a facial injury must be identified and described in detail, to include all scars (with the appropriate scar DBQ). 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

